          Case 2:19-cv-02227-JAD-BNW Document 36
                                              35 Filed 09/21/21
                                                       09/20/21 Page 1 of 4




 1                      
           Marquiz Law Office
 2           Professional Corporation
                        
 3           3088 Via Flaminia Court
              Henderson, NV 89052
 4            Phone: (702) 263-5533
               Fax: (702) 263-5532
 5          Craig A. Marquiz, Esq.
                NV Bar #7437
 6
             Attorney for Plaintiff
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                         DISTRICT OF NEVADA
10   ROBERT L. GOLDMAN;                                   Case No.:    2:19-cv-2227-JAD-BNW
11                            Plaintiff,
                                                          STIPULATION & ORDER TO
12   v.                                                   EXTEND DISCOVERY PLAN AND
                                                          SCHEDULING ORDER DEADLINES
13   VIGILANT INSURANCE COMPANY, a New                    AND BRIEFING SCHEDULE ON
     York corporation and member of the CHUBB             VIGILANT INSURANCE
14   GROUP OF INSURANCE COMPANIES;                        COMPANY’S MOTION FOR
     DOES 1 through 100, inclusive; and ROE
15   CORPORATIONS I through 100, inclusive,               SUMMARY JUDGMENT

16                            Defendants.                 (Third Request)

17
18            Pursuant to LR II 16-1, 26-1 (b), 26-3, and 26-4, and FRCP 16.1 and 26, PLAINTIFF
19   ROBERT L. GOLDMAN (“Plaintiff”) and DEFENDANT VIGILANT INSURANCE
20   COMPANY (“Defendant”) (collectively, the “Parties”), by and through their respective counsel,
21
     hereby stipulate and agree to extend the previously entered Discovery Plan and Scheduling Order
22
     deadlines. Notably, the parties have been cooperating well with one another and, since the initial
23
     Scheduling Order was entered, have: (a) exchanged Initial and Supplemental Disclosures;
24
     (b) exchanged discovery requests and responses; (c) attended additional site inspections;
25
     (d) conducted destructive testing at underlying property, including, without limitation, core
26
27   drilling and core sampling; (e) completed manometer surveys; and the depositions of the

28   following fact witnesses:
        Case 2:19-cv-02227-JAD-BNW Document 36
                                            35 Filed 09/21/21
                                                     09/20/21 Page 2 of 4




 1              (1)      Robert Goldman      (Plaintiff)
 2              (2)      Stewart Goldman (Plaintiff’s son)
 3              (3)      Peter Bonfante      (Plaintiff’s Former Personal Counsel)
 4
                (4)      Tom Stafford        (Plaintiff’s Groundskeeper)
 5
                (5)      Willie Mack         (Defendant’s Former Adjuster)
 6
                (6)      Tommy Le            (Defendant’s Former Adjuster)
 7
                (7)      Mark Bertrand       (Defendant’s Witness)
 8
                In addition, Plaintiff has deposed the following expert witnesses identified by Vigilant
 9
     Insurance Company:
10
11              (8)      Brian Mundo         (Geologist)

12              (9)      Avram Ninyo         (Civil / Geotechnical Engineer)

13              (10)     Adam Yala           (Structural Engineer)
14              (11)     MarcGoupille        (Cost of Repair Expert)
15              By agreement of counsel,1 the depositions of Plaintiff’s expert witnesses was deferred
16   until after the parties’ mediation with former U.S. Magistrate Judge Peggy Leen (held on
17
     August 31, 2021). The parties, having been unsuccessful in resolving this matter, hereby agree to
18
     the following deposition dates for the remaining expert witnesses in this matter:
19
                         Frank McCort        (Plaintiff’s Plumbing Expert)         October 4, 2021
20
                         Rob Wales           (Plaintiff’s Repair Contractor)       October 6, 2021
21
                         Joe Valancius       (Plaintiff’s Structural Engineer      November 2, 2021
22                                           for the Barn / Stable Claim)
23
                         Marc Goupille       (Defendant’s Cost Estimator)          November 5, 2021
24
                         Bob Thomsen         (Plaintiff’s Geotechnical Engineer) November 10, 2021
25
                         Duke Phelps         (Plaintiff’s General Contracting      November 12, 2021
26                                           Expert)
27
            1
28                  This agreement was necessitated, in part, based upon Plaintiff counsel’s absence
     from the office for an extended period of time this summer due to medical testing and procedures
     needed by his wife, many of which were out of State.

                                                           2
        Case 2:19-cv-02227-JAD-BNW Document 36
                                            35 Filed 09/21/21
                                                     09/20/21 Page 3 of 4




 1                      Larry Nelson          (Plaintiff’s Structural Engineer)     November 17, 2021
 2                      Ed McKinnon           (Defendant’s Claim’s Handling         November 18, 2021
                                              Expert)
 3
 4                      Jeff Stempel          (Plaintiff’s Claim’s Handling         November 24, 2021
                                              Expert)
 5
 6              Consequently, because the parties’ experts are completing necessary fact and expert
 7   evidence and testimony, good cause exists for extending the existing deadlines by an additional
 8   one-hundred twenty (134) days as follows:
 9         A.           Discovery Cut-Off Date:
10                             Existing Deadline:                           July 16, 2021
11
                               New Deadline:                                November 30, 2021
12
           B.           Amending Pleadings and Adding Parties:
13
                               No changes.
14
           C.           FRCP 26(a)(2) Disclosure (Experts):
15
                               No Changes.
16
17         D.           Interim Status Report:

18                             No Changes.

19         E.           Mediation
20                             Completed
21         F.           Dispositive Motions
22                             No Changes.
23
           G.           Pretrial Order:
24
                               Existing Deadline:                           September 10, 2021
25
                               New Deadline:                                December 17, 2021
26
27         Additionally, given Vigilant Insurance Company’s recent filing of a Motion for Summary
28 Judgment on August 30, 2021 (ECF No. 33), the parties hereby stipulate and agree that Plaintiff



                                                        3
        Case 2:19-cv-02227-JAD-BNW Document 36
                                            35 Filed 09/21/21
                                                     09/20/21 Page 4 of 4




 1 shall have through and including October 8, 2021 with which to file its Opposition brief. The
 2 parties further agree that, in accordance with Fed.R.Civ.P. 56(d), should the depositions of
 3 Plaintiff’s expert witnesses yield information which Plaintiff believes is necessary to Supplement
 4
   his Response to Defendant’s Motion for Summary Judgment, then Plaintiff shall be permitted the
 5
   opportunity to file a Supplemental Response addressing this additional information and Defendant
 6
   permitted to file a Surreply addressing the supplemental information in advance of the Court’s
 7
   hearing or ruling upon same.
 8
 9         DATED this 20th day of September, 2021.
10     MARQUIZ LAW OFFICE, P.C.                                     LEWIS BRISBOIS BISGAARD & SMITH LLP
11
       By: /s/ Craig A. Marquiz                                     By: /s/ Cheryl A. Grames
12        CRAIG A. MARQUIZ                                             ROBERT W. FREEMAN
13        3088 Via Flaminia Court                                      PAMELA L. McGAHA
          Henderson, NV 89052                                          CHERYL A. GRAMES
14        Attorney for Plaintiff                                       6385 S. Rainbow Boulevard, Suite 600
15                  Order                                              Las Vegas, Nevada 89118
      IT IS ORDERED that ECF No. 35 is                                 Attorneys for Defendant
16
      DENIED without prejudice for failure
      to comply with the Local Rules. For                          BROENING OBERG WOODS & WILSON P.C.
17
      each request for relief, the parties
18                                                                 By: /s/ Jason P. Kasting
      must file a separate stipulation (e.g,
                                                                      ROBERT T. SULLIVAN
19    one to extend the discovery
                                                                      JASON P. KASTING
      deadlines and one to extend the
20                                                                    2800 North Central Avenue, Suite 1600
      briefing deadlines on the motion for
                                                                      Phoenix, AZ 85004
21    summary judgment). Additionally,
                                                                      Attorneys for Defendant
      the parties must comply with
22    LR IA 6-1.     IT IS SO ORDERED
                     DATED: 9:57 am, September 21, 2021


23                                                             ORDER
                     BRENDA WEKSLER
                     UNITED STATES MAGISTRATE JUDGE


24         IT IS SO ORDERED.
25
           DATED this ____ of September, 2021.
26
27                                                        _______________________________________
                                                          UNITED STATES MAGISTRATE JUDGE
28


                                                                   4
